Citation Nr: 0125095	
Decision Date: 10/23/01    Archive Date: 10/29/01

DOCKET NO.  99-14 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York


THE ISSUES

1.  Entitlement to service connection for emphysema on a 
direct basis.

2.  Entitlement to secondary service connection for emphysema 
due to smoking in service, to include the issue of whether 
there was a timely notice of disagreement to this issue.  

3.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently rated 30 percent disabling.  


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to January 
1946.  

The issue of direct service connection for emphysema and an 
increased evaluation for PTSD, currently evaluated at 30 
percent disabling, comes before the Board of Veterans' 
Appeals (Board) from a February 1998 RO decision.  The issue 
of entitlement to secondary service connection for emphysema 
as due to smoking in service comes before the Board from a 
rating decision of July 2000.  

A personal hearing at the RO was held in September 1999.  The 
veteran also testified at a Travel Board hearing held at the 
RO before the undersigned Member of the Board in August 2001.  

The issue of entitlement to service connection for emphysema 
on a direct basis will be discussed in the Remand decision 
below.  In addition, the issue of entitlement to secondary 
service connection for emphysema as due to smoking, to 
include the issue of whether there was a timely notice of 
disagreement, will also be discussed in the Remand section of 
the decision below. 



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The veteran's PTSD results in disability analogous to 
(but no greater than) findings of occupational and social 
impairment with reduced reliability and productivity due to 
symptoms such as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.  


CONCLUSION OF LAW

The criteria for a 50 percent rating for PTSD have been met.  
38 U.S.C.A. §§ 5102, 5103, 5107, 1155 (West 1991 & Supp. 
2001); Veterans Claims Assistance Act of 2000, Pub. Law, No. 
106-475 § 4, 114 Stat. 2096-2099 (2000) (codified as amended 
at 38 U.S.C. § 5100 et. seq. West Supp. 2001)); 66 Fed. Reg. 
45,620-32 (August 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326); 38 C.F.R. Part 4, 
including §§ 4.1, 4.2, 4.7, 4.10, 4.126, 4.130, Diagnostic 
Code 9411 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Marines from March 
1943 to January 1946.  

An August 1996 VA psychiatric annual summary notes diagnoses 
of severe PTSD and alcohol dependence, in remission.  His 
Global Assessment of Functioning (GAF) score was 61-70.  It 
was noted that he received individual psychotherapy and 
medication to treat his psychiatric symptoms.  His prognosis 
was described as chronic and guarded.  

The veteran filed a claim for a rating in excess of 30 
percent for PTSD in February 1997.  

A February 1997 VA psychiatric annual summary shows that the 
veteran worked as an elevator operator before retiring at age 
65.  It was noted that he was receiving mental health 
treatment for temper control and intolerance of voices since 
1993.  The diagnoses included PTSD, severe and alcohol 
dependence, abstinent for 24 years.  His GAF score was 61-70.  
The examiner noted that the veteran received individual 
psychotherapy every two weeks and took several psychotropic 
medications to treat his symptoms.  It was noted that the 
veteran continued to experience disturbing nightmares and his 
mental condition remained troubled.  

An addendum to the February 1997 VA psychiatric summary noted 
that the veteran received counseling to address his 
nightmares and feelings of hopelessness.  It was noted that 
he had an intolerance to noise and was sensitive to his 
environment.  

On VA examination in September 1997, the veteran reported 
that he began using alcohol during service and continued 
until about 1974.  He said that he worked several jobs after 
service and was eventually fired due to his drinking.  The 
veteran revealed that he had been abstinent from alcohol for 
20 years.  He reported having nightmares which included 
sometimes hitting his wife or falling out of the bed.  He 
indicated that he was bothered a great deal by noise and 
frequently banged on his neighbors' walls.  The veteran noted 
that the took a prescription anti-depressant which was 
helpful.  The examiner stated that the veteran was alert and 
oriented times three.  His mood was slightly depressed.  It 
was noted that he had an exaggerated startle response and 
used earplugs around the house.  His memory was described as 
poor.  Concentration was fair to poor.  The veteran reported 
outbursts of anger, mainly restricted to his wife.  He had no 
suicidal ideations since he stopped drinking.  No 
hallucinations, delusions, phobias or obsessions were noted.  
The diagnoses included PTSD with anxiety and depression and 
alcohol dependence, in remission 20 years.  His GAF score was 
55.  

During the September 1999 RO hearing, the veteran testified 
that he continued to experience significant symptoms due to 
PTSD.  He indicated that he was socially isolated, disturbed 
by noise and suffered nightmares due to his psychiatric 
disorder.  He stated that he remained married but experienced 
difficulties in his relationship with his wife.  He indicated 
that he regularly visited with his adult daughter.  

VA medical records dated from September 1997 to September 
1999 essentially show treatment for several conditions 
including PTSD.  Mental health clinic notes reflect that the 
veteran received individual therapy related to PTSD symptoms, 
including nightmares and temper control.  

During the March 2000 VA examination, the veteran reported 
that he was fairly socially isolated and described himself as 
a loner.  He stated that he was often irritable and lost his 
temper with others.  Marital difficulties were also noted.  
He described being highly anxious when exposed to crowds of 
people.  It was noted that his psychiatric symptoms were 
chronic, of moderate to serious intensity and dated back to 
his service in World War II.  The examiner noted moderate 
social impairment secondary to PTSD and some difficulty in 
occupational functioning.  Specifically, it was noted that he 
became irritable and lost his temper due to his intolerance 
of excessive noise.  The examiner indicated that the veteran 
continued to experience recurrent distressing nightmares of 
multiple traumatic combat events.  It was noted that he and 
his wife were forced to sleep in separate beds due to the 
veteran's restlessness and "lashing out" during sleep.  The 
veteran related that he experienced occasional recurrent and 
intrusive distressing recollections of wartime events.  It 
was reported that the veteran made persistent efforts to 
avoid thoughts, feelings, conversations, activities, and 
places which were associated with his war time trauma or 
aroused their recollection.  The veteran disclosed feelings 
of estrangement from others, a restricted range of affect, 
and a sense of a foreshortened future.  Chronic depression of 
moderate severity and anxiety, especially when exposed to 
crowds was also noted.  The veteran had no impairment of 
thought process or communication.  No delusions, 
hallucinations or inappropriate behavior was reported.  No 
current suicidal or homicidal ideation was noted.  The 
veteran was oriented times three and demonstrated no memory 
loss or impairment.  The most recent panic attack was 5 years 
earlier.  It was noted that his sleep impairment was 
alleviated with medication.  The diagnoses included PTSD, 
alcohol abuse, in remission.  His GAF score was 53.  

During the August 2001 Travel Board hearing, the veteran 
testified that he had been treated for PTSD symptoms since 
approximately 1994.  He stated that he received individual 
therapy and medication management for his psychiatric 
condition.  The veteran related that he experienced violent 
nightmares several times per week.  He also indicated that he 
had some memory problems and fatigue due to sleeplessness.  

II.  Analysis

The veteran contends that his service-connected PTSD is more 
disabling than currently evaluated.  

On November 9, 2000, the President approved the Veterans 
Claims Assistance Act of 2000 (VCAA) Pub. L. No. 106-475, 114 
Stat. 2096, which made several amendments to the law 
governing VA claims.  Among other things, this law eliminates 
the concept of a well-grounded claim and redefines the 
obligations of the VA with respect to its duty-to-assist 
obligation.  It revised section 5103 to impose on VA, upon 
receipt of a complete or substantially complete application, 
a duty to notify the claimant of any information, and any 
medical or lay evidence, not already submitted that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103 (a) 
(West Supp. 2001).  The VCAA also provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate his claim, and provide a medical 
examination when such examination is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A (a) (1), (d) 
(West Supp. 2001).  See also the implementing regulations at 
66 Fed. Reg. 45, 620 (August 29, 2001) (to be codified at 
sections including 38 C.F.R. §§ 3.102, 3.159 and 3.326).  

As the veteran's claims were pending when the new Act and 
regulations pertaining to the VA's duty to assist were 
revised, he is entitled to the version of the applicable 
criteria most favorable to him.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  The Board has considered both the old law 
and regulations pertaining to the VA's duty to assist, and 
the VCAA and the revised regulations and finds that the VCAA 
and the revised regulations are more favorable to the veteran 
as these provide additional protections.  Therefore, they 
will be applied in this case.  Karnas, supra.  

Regarding the issue of an increased evaluation for PTSD, the 
new law and regulations do not preclude the Board from 
proceeding to an adjudication of this issue.  This is so 
because the requirements of the new law and regulations have 
already been satisfied.  By the Statement of the Case (SOC) 
and Supplemental Statements of the Case furnished the 
veteran, the RO has notified him of the information and 
evidence necessary to substantiate his claims.  Pertinent 
post-service medical records have been associated with the 
record, and the veteran has undergone several examinations in 
connection with his increased rating claim for PTSD.  
Furthermore, the veteran testified at personal hearings at 
the RO and before the undersigned member of the Board and 
transcripts of both hearings have been associated with the 
claims file.  There is no indication that additional evidence 
exists and can be obtained regarding the PTSD claim.  
Adjudication of this appeal, without referral to the RO for 
initial consideration under the new law and regulations poses 
no risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Disability evaluations are assigned by applying a schedule of 
ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (2001).  The 
regulations require that, in evaluating a given disability, 
the disability be viewed in relation to its whole recorded 
history with an emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.1 (2001).  
Furthermore, medical reports must be interpreted in light of 
the whole recorded history, and each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.2 (2001).  These requirements 
operate to protect claimants against adverse decisions based 
on a single, incomplete or inaccurate report and to enable 
the VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, it is the 
present level of disability which is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Cf. Powell v. 
West, 13 Vet. App. 31 (1999) (holding that earlier findings 
may be used if the most recent examination is inadequate).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126 (2001).  

The veteran is currently assigned a 30 percent disability 
rating for his service connected PTSD under Diagnostic Code 
(DC) 9411.  A 30 percent rating is assigned when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, or recent events).  

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is warranted when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent rating requires total occupational and social 
impairment due to such symptoms as gross impairment in 
thought processes or communications; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.  38 C.F.R. § 4.130, DC 9411 (2001).  

The medical evidence of record shows that upon VA examination 
in 2000, the veteran was diagnosed with PTSD.  It was noted 
that he complained of violent nightmares, recurrent 
recollections, and sleep disturbance due to his psychiatric 
condition.  He suffered from extreme noise intolerance and 
often became irritable.  He remarked that he had marital 
difficulties and generally avoided crowds or social 
situations.  He also experienced chronic depression and 
anxiety.  His GAF was reported to be 53.  The September 1997 
VA examination noted similar symptoms.  The GAF score was 55.  
Earlier VA treatment records, including psychiatric summaries 
from the veteran's VA treating psychiatrist documented 
similar PTSD symptoms, including difficulty controlling his 
temper and violent nightmares.  

The criteria to determine the correct score on the GAF scale 
are found in the Diagnostic and Statistical Manual of Mental 
Disorders, 4th ed., of the American Psychiatric Association 
(DSM-IV).  A score between 51 and 60 contemplates moderate 
symptoms which result in moderate impairment in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  A score between 41 and 
50 contemplates serious symptoms which result in serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  A score of 31 to 
40 contemplates some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work; child frequently beats up younger children, 
is defiant at home, and is failing at school.  The GAF score 
is probative evidence for VA rating purposes, because it 
indicates a person's ability to function in the areas of 
concern in rating disabilities for VA purposes.  See Massey 
v. Brown, 7 Vet. App. 204, 207 (1994).  

While the record does not indicate that the veteran 
experiences a flattened affect, impaired judgment and memory, 
or impaired thinking, he was found to suffer from typical 
PTSD symptoms, including intrusive thoughts, anxiety, and 
violent nightmares.  In addition, he had a history of 
irritability, intolerance to noise, and felt emotionally 
distant from other people, including his spouse.  Based on 
these clinical assessments, and with consideration of 38 
C.F.R. § 4.7, the Board finds that the veteran's PTSD is most 
closely analogous to the criteria for a 50 percent rating.  
See 38 C.F.R. §§ 4.7, 4.126, 4.130, DC 9411.  

However, the evidence does not show that a rating of 70 
percent is warranted.  At the latest VA examination for 
rating purposes, the veteran denied suicidal ideation.  No 
obsessive rituals were present.  Rate and flow of speech were 
satisfactory.  He does have a friend, a daughter he has 
contact with and a long time marriage.  In addition, he 
functions with others at AA meetings.  The other evidence of 
record does not contradict these findings.  In summary, the 
severity of the psychiatric disability does not more nearly 
equate to that required for a 70 percent rating.  
Accordingly, the Board concludes that a 70 percent or higher 
rating may not be assigned.  


ORDER

A 50 percent rating for PTSD is granted, subject to the 
regulations governing the payment of monetary awards.  


REMAND

As noted above, during the course of development of the 
instant claim, the law concerning notice to be provided and 
assistance in developing the claim was changed.  
Specifically, on November 9, 2000, the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), was signed into law.  Among other things, the law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and supercedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom.  Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 
6, 2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the law, or filed 
before the date of enactment and not yet final as of that 
date.  Therefore, the RO should take appropriate action to 
comply with the notice and duty to assist provisions 
contained in the new law and to ensure the veteran's receipt 
of due process of law.  See Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
Supp. 2001)).  In addition, there have recently been final 
regulations promulgated, which implement these provisions.  
See 66 Fed. Reg. 45,620-32 (August 29, 2001) (to be codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326).  

With regard to the issue of direct service connection for 
emphysema, the Board notes that at the veteran's personal 
hearing before the undersigned Member of the Board, in August 
2001, he indicated that he sought medical treatment from the 
VA medical center in Brooklyn for his emphysema, including a 
hospitalization beginning in 1974, and that there are 
outpatient treatment records concerning emphysema at this 
same facility for the previous year.  These records are not 
currently in the claims folder.  An attempt should be made to 
obtain medical records from this facility.  In addition, a 
September 1999 VA medical record reflects that the veteran 
reported receiving concurrent treatment for his pulmonary 
condition from a private physician.  The veteran indicated 
that he was discontinuing treatment from the VA and would 
receive exclusive treatment from a private physician for his 
pulmonary condition.  The RO should obtain these records and 
associate them with the file.  With regard to the issue of 
direct service connection for emphysema, the veteran should 
be informed of the need to submit competent evidence 
establishing that his emphysema may be associated with his 
military service.  

With regard to the issue of entitlement to secondary service 
connection for emphysema as due to smoking, the Board notes 
that these matters were addressed in a July 2000 rating 
action.  Therein, it was determined that the Veteran's 
Benefits Act of 1998, Public Law 105-178 prohibited the 
establishment of service connection for a veteran's 
disability on the basis that it resulted from a disease 
attributable to the use of tobacco products in service.  This 
Act applies to claims received June 10, 1998 or later.  On 
July 12, 2000, the veteran was notified of this action, 
including being provided a copy of the July 2000 rating 
action.  He was also notified of his appellate rights.  On 
August 8, 2001, a memorandum was received from the veteran's 
representative to the effect that the veteran submitted to 
him a copy of a notice of disagreement dated July 26, 2000.  
The representative suggested that a search be made to obtain 
a copy of the original.  The record does not include a copy 
of any notice of disagreement filed within one year of the 
date of notification of the rating action.  Therefore, the 
question arises as to whether a timely notice of disagreement 
was filed as to this action.  This issue must be addressed by 
the RO.

Accordingly, the case is remanded to the RO for the following 
development:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) are fully complied with and 
satisfied.  For further pertinent guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to any pertinent formal or informal 
guidance that is subsequently provided by 
the Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

2.  The RO should obtain from the veteran 
the names and addresses of all medical 
care providers who have treated him for 
any respiratory disorder, including 
chronic obstructive pulmonary disorder 
and emphysema, since his discharge from 
service.  After securing the necessary 
release(s), the RO should request the 
records which are not already contained 
in the claims folder.  

4.  The RO should obtain the veteran's VA 
treatment records since discharge (not 
already contained in the claims folder) 
from the VAMC, Brooklyn.  In particular, 
records from 1973 should be attempted to 
be located.  In addition, records 
pertaining to hospitalization for COPD in 
September 1974 at this same facility 
should be obtained.   

5.  If the VA is unable to obtain all 
relevant private treatment records, the 
veteran should be notified of the records 
VA has been unable to obtain, the efforts 
taken by the Secretary to obtain those 
records and any further action to be 
taken by VA with respect to the claim.  

6.  With regard to the issue of direct 
service connection for emphysema, the RO 
should afford the veteran a pulmonary 
examination only if the evidence is such 
that it meets the criteria for providing 
medical examinations as set forth in 
38 U.S.C.A. § 5103A.    

7.  The RO should issue the veteran a 
Supplemental Statement of the Case on the 
issue of whether he filed a timely notice 
of disagreement to the issue of secondary 
service connection for emphysema due to 
smoking.  Prior thereto, a search should 
be made for the notice of disagreement 
the veteran alleges to have submitted in 
approximately July 2000, to include 
inquiry with the NYRO employee mentioned 
at the Board hearing with whom the 
veteran alleged he filed the NOD.  The 
veteran and his representative should be 
afforded an opportunity to submit 
additional evidence and to respond to the 
SSOC.

8.  When the above development has been 
completed, and the provisions of Veterans 
Claims Assistance Act of 2000 § 3, U.S.C. 
§ 5102 (2000) pertaining to duty to 
assist have been fully carried out, the 
RO should review the record and 
readjudicate the claim of direct service 
connection for emphysema.  If the 
determination remains adverse, the 
veteran and his representative should be 
provided a supplemental statement of the 
case on this matter, to include a summary 
of additional evidence submitted and 
given an opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified; however, he is advised that he has the 
right to submit additional evidence and argument on the 
matter that has been remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

 


